DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Priority
This application is a continuation of U.S. patent application Ser. No. 15/668,264 filed Aug. 3, 2017, the entire disclosure of which is incorporated by reference herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Instant Application 17581670
Patent application 11237576

	1, A building management system comprising one or more processors and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	operating a plurality of HVAC devices to affect a physical state or condition;
	detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device;





	identifying, based on the fault condition, a predetermined set of system parameters corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition;
	retrieving operating data for the predetermined set of system parameters;



	and transmitting a signal to display a user interface comprising the operating data on a display screen.



	2, the building management system of claim 1, the operations further comprising storing multiple different predetermined sets of system parameters of the plurality of HVAC devices, each predetermined set of system parameters associated with a corresponding fault condition of multiple different fault conditions and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the corresponding fault condition.

	3, the building management system of claim 2, wherein identifying the predetermined set of system parameters corresponding to the fault condition comprises selecting the predetermined set of system parameters from the multiple different predetermined sets of system parameters based on the fault condition.






	4, the building management system of claim 1,
	wherein: the predetermined set of system parameters corresponding to the fault condition comprise points of the building management system that have time-varying values;
	and retrieving operating data for the predetermined set of system parameters comprises retrieving a current value or historical value for each of the plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition.

	5, the building management system of claim 1, the operations further comprising:
	using stored causal relationships between the second HVAC device and the plurality of HVAC devices to identify the plurality of HVAC devices capable of causing the fault condition at the second HVAC device;
	and generating the predetermined set of system parameters corresponding to the fault condition based on the stored causal relationships.






	6, the building management system of claim 1,
	wherein the plurality of system parameters of the plurality of HVAC devices indicate current operating states of the plurality of HVAC devices .

	7, teaches the building management system of claim 1, wherein the plurality of system parameters of the plurality of HVAC devices indicate whether the plurality of HVAC devices are exhibiting faulty operation.

	8, the building management system of claim 1, the operations further comprising: receiving, via the user interface, user input requesting a change in value of a system parameter of the plurality of system parameters of the plurality of HVAC devices;
	and providing a command to an HVAC device of the plurality of HVAC devices to modify the value of the system parameter.

	9, the building management system of claim 1, the operations further comprising: receiving, via the user interface, user input requesting historical values of a system parameter of the plurality of system parameters of the plurality of HVAC devices; and displaying the historical values of the system parameter via the user interface responsive to the user input .

	10, A method for creating a data driven user interface for a building management system, the method comprising:
	operating a plurality of HVAC devices to affect a physical state or condition;
	detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device;
	identifying, based on the fault condition, a predetermined set of system parameters corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition ;

	retrieving operating data for the predetermined set of system parameters;
	


and transmitting a signal to display a user interface comprising the operating data on a display screen.


	11, the method of claim 10, further comprising
	storing multiple different predetermined sets of system parameters of the plurality of HVAC devices, each predetermined set of system parameters associated with a corresponding fault condition of multiple different fault conditions and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the corresponding fault condition.

	As per claim 12, teaches the method of claim 11, wherein identifying the predetermined set of system parameters corresponding to the fault condition comprises selecting the predetermined set of system parameters from the multiple different predetermined sets of system parameters based on the fault condition .






	13, the method of claim 10, wherein: the predetermined set of system parameters corresponding to the fault condition comprise points of the building management system that have time-varying values; and retrieving operating data for the predetermined set of system parameters comprises retrieving a current value or historical value for each of the plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition .

	14, the method of claim 10, further comprising:
	using stored causal relationships between the second HVAC device and the plurality of HVAC devices to identify the plurality of HVAC devices capable of causing the fault condition at the second HVAC device; and generating the predetermined set of system parameters corresponding to the fault condition based on the stored causal relationships.






	15, the method of claim 10, wherein the plurality of system parameters of the plurality of HVAC devices indicate current operating states of the plurality of HVAC devices.

	16, the method of claim 10, wherein the plurality of system parameters of the plurality of HVAC devices indicate whether the plurality of HVAC devices are exhibiting faulty operation .

	17, the method of claim 10, further comprising: receiving, via the user interface, user input requesting a change in value of a system parameter of the plurality of system parameters of the plurality of HVAC devices; and providing a command to an HVAC device of the plurality of HVAC devices to modify the value of the system parameter .

	18,  the method of claim 10, further comprising: receiving, via the user interface, user input requesting historical values of a system parameter of the plurality of system parameters of the plurality of HVAC devices; and displaying the historical values of the system parameter via the user interface responsive to the user input.

	19, One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	operating a plurality of HVAC devices to affect a physical state or condition ;
	detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device ;
	identifying, based on the fault condition, a predetermined set of system parameters corresponding to the fault condition and comprising
	a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition;
	retrieving operating data for the predetermined set of system parameters ;
	and transmitting a signal to display a user interface comprising
	the operating data on a display screen .

	20, teaches the computer-readable media of claim 19, the operations further comprising
	storing multiple different predetermined sets of system parameters of the plurality of HVAC devices, each predetermined set of system parameters associated with a corresponding fault condition of multiple different fault conditions and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the corresponding fault condition;
	
	wherein identifying the predetermined set of system parameters corresponding to the fault condition comprises
	selecting the predetermined set of system parameters from the multiple different predetermined sets of system parameters based on the fault condition

1. A building management system (BMS) comprising: 
	See C)  below


      
      A) a plurality of first HVAC devices operable to affect a physical state or condition; 
 B)	a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of first HVAC devices such that faulty operation of one or more of the plurality of first HVAC devices causes a detectable effect at the second HVAC device; and 
 C)	a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
 D)	detecting a fault condition at the second HVAC device; 
E)	retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of first HVAC devices that are potential causes of the fault condition; 
F)	retrieving operating data from the plurality of first HVAC devices; 
 	populating the plurality of system parameters of the fault causation template with the operating data retrieved from the plurality of first HVAC devices; and 
G)	transmitting a signal to display a user interface comprising the fault causation template populated with the operating data on a display screen.
 See claim 1 above, retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of first HVAC devices that are potential causes of the fault condition;	



See claim 1 above, retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of first HVAC devices that are potential causes of the fault condition (based on the fault condition, templates are selected that comprises a selection of predetermined set of system parameters included in each template);

9. The building management system of claim 1, wherein the user interface comprising the fault causation template includes a hyperlink that opens a user interface page configured to display historical data associated with at least one system parameter of the system parameters.






See claim 1 above a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of first HVAC devices such that faulty operation of one or more of the plurality of first HVAC devices causes a detectable effect at the second HVAC device; and..

retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of first HVAC devices that are potential causes of the fault condition;



2. The building management system of claim 1, the operations further comprising determining an operating state of at least one of the plurality of HVAC devices or the second HVAC device.

3. The building management system of claim 2, wherein the operating state is at least one of an alarm state, a cooling state, a heating state, a commissioning state, and a standby state.


8. The building management system of claim 1, wherein the user interface comprising the fault causation template includes a hyperlink that opens a user interface page configured to modify at least one system parameter of the system parameters.





9. The building management system of claim 1, wherein the user interface comprising the fault causation template includes a hyperlink that opens a user interface page configured to display historical data associated with at least one system parameter of the system parameters.



10. A method of creating a data driven user interface for a building management system comprising:
   operating a plurality of HVAC devices to affect a physical state or condition;
 detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device;
                  retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition; 

retrieving operating data from the plurality of HVAC devices;
        populating the plurality of system parameters of the fault causation template with the operating data retrieved from the plurality of HVAC devices; 
and transmitting a signal to display a user interface comprising the fault causation template populated with the operating data on a display screen.

    See claim 10 above, “retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition…”; 



    See claim 10 above, “retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition…”(based on the fault condition, templates are selected that comprises a selection of predetermined set of system parameters included in each template);
 

18. The method of claim 10, wherein the user interface comprising the fault causation template includes a hyperlink that opens a user interface page configured to display historical data associated with at least one of the plurality of system parameters.





See claim 10 above, detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device….retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition;

11. The method of claim 10, wherein the method further includes: determining, by a state identifier of the building management system, an operating state of at least one of the plurality of HVAC devices.

12. The method of claim 11, wherein the operating state is at least one of an alarm state, a cooling state, a heating state, a commissioning state, and a standby state.
17. The method of claim 10, wherein the user interface comprising the fault causation template includes a hyperlink that opens a user interface page configured to modify at least one of the plurality of system parameters.




18. The method of claim 10, wherein the user interface comprising the fault causation template includes a hyperlink that opens a user interface page configured to display historical data associated with at least one of the plurality of system parameters.

See claim 1 above, same rationale applies herein. (the system of claim 1 is a computed implemented system that includes memory to perform the functions) 



















See claim 1 above, retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of first HVAC devices that are potential causes of the fault condition;	




See claim 1 above, retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of first HVAC devices that are potential causes of the fault condition (based on the fault condition, templates are selected that comprises a selection of predetermined set of system parameters included in each template);



Claims 1-20 are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1, 2, 8-11, and 17-18 of US patent  No. US 11/237576.  Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is narrower than this instant application. It has been held in court that the generic patented invention has been anticipated by the species. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
 	The claim(s) 1, 10, and 19 recite(s) “detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers “observing/detecting and judging” which are concepts that can be easily performed mentally and are examples of mental processes but for the recitation of generic computer components. That is other than reciting “one or more processors and a memory” nothing in the claim element precludes the step from practically being performed in the mind. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
This judicial exception is not integrated into a practical application because the additional elements memory and processors are recited in high level of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory and the one more processors are recited in high level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements such as operating a plurality of HVAC devices to affect a physical state or condition, identifying, based on the fault condition, a predetermined set of system parameters corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition, retrieving operating data for the predetermined set of system parameters, transmitting a signal to display a user interface comprising the operating data on a display screen are insignificant extra solution activities for use for the judicial exception such as for displaying the fault condition. Therefore, the inventions are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional element in the claim are recited a high level of generality. For instance, the processor and memory is recited so generically (no details whatsoever are provided other than that it is a “one or more processors”) that it represents no more than mere instructions to apply the judicial exceptions on a computer. A generic computer and its memory for executing steps of a program are well understood, routine and conventional (see MPEP 2106.059f). Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (see MPEP 2106.059(f)). Furthermore, the additional elements operating a plurality of HVAC devices to affect a physical state or condition and retrieving data represents data gathering recited a high level of generality (MPEP 2106.05(d) – transmitting data over a network identifying, based on the fault condition, a predetermined set of system parameters corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition (see MPEP 2106.05(g) collecting and outputting data are extra solution activities  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)); also, see Mairs et al (US 2007/0067062) that teaches well-known techniques for populating a template; also, see Beaulieu (us 20130339080 or 20170038945 A1) teaching populating templates), and transmitting a signal to display a user interface comprising the operating data on a display screen (MPEP 2106.05(d) – transmitting data over a network) are and have been considered insignificant extra solution steps including data gathering and displaying/outputting that does not amount to significantly more as indicated by the courts.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation. Thus, the claims patent ineligible.
The dependent claims 2-7, 11-16, and 20 merely define the type of parameters,  storing, and retrieving type of data.  These claims still recite the abstract idea of their respective parent claims. 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed with respect above, these additional element in these claims amounts to no more than mere instructions to apply the exception using a generic computer component. None of these limitations impose any meaningful limits on practicing the abstract idea.    
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation. Thus, the claims patent ineligible.
 	Claims 8-9 and 17-18 recites the additional element of “receiving, via the user interface, user input requesting a change in value of a system parameter of the plurality of system parameters of the plurality of HVAC devices and providing a command to an HVAC device of the plurality of HVAC devices to modify the value of the system parameter” and receiving, via the user interface, user input requesting historical values of a system parameter of the plurality of system parameters of the plurality of HVAC devices and displaying the historical values of the system parameter via the user interface responsive to the user input.  Claim 8 and 17 depend on claims 1 and 10 respectively, and thus recite the same limitations included in their parent claims. Thus, these claims recite the same abstract idea of claim 1 and 15 respectively as discussed above. However, claim 8 recites the further additional of including a user interface and user input configured to modify at least one of the plurality of system parameters. 
This additional limitation still does not integrate the abstract idea into a practical application. The user interface includes a user input to change parameters and to retrieve historical data, but these limitations are not linked or positively performing of  control of a component based on using the abstract idea described above. Thus, this limitation does not imposes a limit to the judicial exception and it is interpreted as an insignificant extra post-solution activity of outputting data.
  Thus, the additional limitation as whole still does not integrate the limitation of modifying a parameter of the displayed template. These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because As discussed with respect above, these additional element in these claims amounts to no more than mere instructions to apply the exception using a generic computer component. None of these limitations imposes any meaningful limits on practicing the abstract idea.    
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation. Thus, the claims patent ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al (US 20160180220 cited in IDS) in view of Dibowski et al (US 20170286204 cited in IDS).
	As per claim 1, Boettcher teaches a building management system comprising one or more processors and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see Fig. 2 Building management system (BMS); also, see [0023] “FIG. 2 is a block diagram illustrating the BMS of FIG. 1 in greater detail including a BMS controller and a plurality of building subsystems, according to an exemplary embodiment”; see [0039]-[0040] “BAS controller 202 is shown to include a processing circuit 204.  Processing circuit 204 may be communicably connected to BAS interface 209 and/or communications interface 207 such that processing circuit 204 and the various components thereof can send and receive data via interfaces 207, 209. Processing circuit 204 is shown to include a processor 206 and memory 208.  Processor 206 can be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components.  Memory 208 (e.g., memory, memory unit, storage device, etc.) may include one or more devices (e.g., RAM, ROM, Flash memory, hard disk storage, etc.) for storing data and/or computer code for completing or facilitating the various processes, layers and modules described in the present application”) comprising:
	operating a plurality of HVAC devices to affect a physical state or condition (see [0036] “For example, HVAC subsystem 240 may include a chiller, a boiler, any number of air handling units (AHU), economizers, field controllers, supervisory controllers, actuators, temperature sensors, and other devices for controlling the temperature within a building”; any of these HVAC devices affect a condition such as temperature; also, see [0053] “FDD layer 216 may use some content of the data stores to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels.  FDD layer 216 may be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at building subsystem integration layer 220”, Thus, the first HVAC device is one component in a subsystem of components such as  chiller, boiler, and/or temperature sensor; also, fans/blowers, dampers, pumps, valves are a fundamental subcomponent part of an AHU or air conditioning system and each affect the AHU conditions; also, see [0060]);
	detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device (see [0052] “Fault detection and diagnostics (FDD) layer 216 may be configured to provide on-going fault detection of building subsystems, building subsystem devices, and control algorithms used by demand response layer 214 and integrated control layer 218… In other exemplary embodiments FDD layer 216 is configured to provide "fault" events to integrated control layer 218 which executes control strategies and policies in response to the received fault events”; also, see [0053] “FDD layer 216 may use some content of the data stores to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels.  FDD layer 216 may be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at building subsystem integration layer 220”; see [0036] “For example, HVAC subsystem 240 may include a chiller, a boiler, any number of air handling units (AHU), economizers, field controllers, supervisory controllers, actuators, temperature sensors, and other devices for controlling the temperature within a building”; the second device is one or more AHU or temperature sensor); boiler and chiller have direct relationship with an AHU or conditions detected at the AHU. Any error in a sensor not detecting the correct value, or any actuator/valve not working correctly will cause a fault at a connected second device);
	identifying, based on the fault condition, a predetermined set of system parameters corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition (see [0053] “FDD layer 216 may be configured to store or access a variety of different system data stores (or data points for live data).  FDD layer 216 may use some content of the data stores to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels. FDD layer 216 may be configured to output a specific identification of the faulty component or cause of the fault (e.g., loose damper linkage) using detailed subsystem inputs available at building subsystem integration layer 220”; Thus input/data of the subsystem components is collected or retrieved and are identified based on the fault condition and their correlation/cause; also; see [0060] “Operating data aggregator 310 may be configured to add operating data from building subsystems 228 to a BAS database 312.  Values for the operating data may be measured by sensors, derived from measured values, and/or calculated by various components of BAS 200 or system 300 based on the actual operation of building subsystems 228.  Operating data aggregator 310 may add timestamps to each of the stored values indicating a time at which the value was measured or otherwise obtained.  The timestamps may be used to identify operating data corresponding to a particular time window for use in subsequent data processing and analysis”; also, see [0084] “The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.  In some embodiments, fault detection module 326 is configured to provide "fault" events to various components of system 300, BAS controller 202 (e.g., to integrated control layer 218 which can execute control strategies and policies in response to the received fault events) and/or to an external system or device (e.g., a client device, a user terminal, etc.) via communications interface 307.  Fault detection module 326 may report a detected fault and a statistical confidence with which the fault is detected.  The statistical confidence may be a function of a parameter (e.g., 1-.alpha.) used to reject the null hypothesis” fault detection module 326 is an interface generator since it generates alerts or reports; also, see [0084] reports containing data is transmitted to client devices; also, see [0056] including a client device (e.g., a computer terminal, a desktop computer, a laptop computer, a portable device, etc.) which display the data received);
	retrieving operating data for the predetermined set of system parameters (see [0053] “FDD layer 216 may be configured to store or access a variety of different system data stores (or data points for live data).  FDD layer 216 may use some content of the data stores to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels. FDD layer 216 may be configured to output a specific identification of the faulty component or cause of the fault using detailed subsystem inputs available at building subsystem integration layer 220”; Thus input/data of the subsystem components is collected or retrieved; also; see [0060]); and
	transmitting a signal to display a user interface (see [0084] reports containing data is transmitted to client devices; also, see [0056] including a client device (e.g., a computer terminal, a desktop computer, a laptop computer, a portable device, etc.) which display the data received).
	However, Boettcher does not explicitly teach transmitting a signal to display a user interface comprising the operating data on a display screen.
	However, Dibowski teaches a building automation system comprising teach performing backward fault propagation step, wherein, steps of identifying based on a fault condition, a predetermined set of system parameters and retrieving operating data for the predetermined set of system parameters corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition are performed (see [0027] “…computing device 110 can execute fault propagation (e.g., backward fault propagation) to determine root causes of the abnormal behavior in the zone, as will be further described herein (e.g., in connection with FIG. 2); also, see [0052], [0054] “…for example, generating the number of root causes of the fault can include moving backward through fault rules, eliminating potential faults causing the abnormal behavior, and deducing a list of other possible faults (e.g., possible causes) of the abnormal behavior by moving backward through other additional fault rules”, [0052], [0056-0057], [0058-0059], [0061-0062]), and transmitting a signal to display a user interface comprising the operating data on a display screen (see [0077] “A user interface (e.g., user interface 111, previously described in connection with FIG. 1) of the computing device can display a fault output (e.g., fault output 112, previously described in connection with FIG. 1) that can include the number of effects of a fault on the building automation system and/or the number of root causes of the fault. For example, the computing device may include a display of the fault output that may include current and/or fault related measurements of sensors (e.g., temperatures, pressures, mass flow rates, set points, etc.) associated with equipment of the building automation system that may be affected by the fault, trends of sensor measurements for a specified time period (e.g., past minute, hour, number of hours, days, months, etc.) The display of the fault output can be updated in real time”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Boettcher’s invention to include backward fault propagation step, wherein, steps of identifying based on a fault condition, a predetermined set of system parameters and retrieving operating data for the predetermined set of system parameters corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition are performed and transmitting a signal to display a user interface comprising the operating data on a display screen as taught by Dibowski in order to alert and advise a user of problems or root cases of a fault in a component of the building automation system so that actions can be taken to fix the problem (see [0048] and [0063-0064] “Once a root cause or a number of root causes of a fault is determined, the computing device can send an alert including the root cause or the number of root causes of the fault. For example, a user such as an engineer, building manager, or other service personnel can receive the alert, for example at a mobile device of the user, which includes the root cause or the number of root causes of the fault. [0064] A user can utilize the alert including a root cause of a fault in many ways. In some embodiments, a user can create a checklist of equipment to be checked to fix a fault. In some embodiments, a user can schedule maintenance of equipment associated with the building automation system. In some embodiments, a user can prioritize various maintenance items based on a severity of the fault”) and quickly detect and schedule repairs of the faults (see [0004]).
	As per claim 2, Boettcher-Dibowski teaches the building management system of claim 1, Dibowski further teaches the operations (computer instructions) further comprising storing multiple different predetermined sets of system parameters of the plurality of HVAC devices, each predetermined set of system parameters associated with a corresponding fault condition of multiple different fault conditions and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the corresponding fault condition (see [0040-0041] “…Fault rules 104 can define a propagation path of a fault among equipment and/or system variables associated with building automation system 102. For example, faults (e.g., faulty states) of equipment associated with building automation system 102 (e.g., broken boiler, impaired fan, stuck heating coil valve of an AHU, etc.) can manifest in faulty states of corresponding variables and can propagate along the causality relationships 108 to affect other system variables (e.g., data related to the same or other equipment and/or control strategies). In some examples, an unheated supply water temperature from a broken boiler can affect a supply air temperature of an AHU downstream of the boiler (e.g., the AHU cannot heat the supply air), causing the supply air temperature from the AHU to be low, and preventing the zone from being heated by the supply air”, thus, the rules store correlating different sets of system variables of different components to a specific fault of a plurality of faults. That is how the backward fault propagation finds the root causes of the fault detected).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Boettcher-Dibowski’s combination as taught above to include the operations/computer instructions further comprising storing multiple different predetermined sets of system parameters of the plurality of HVAC devices, each predetermined set of system parameters associated with a corresponding fault condition of multiple different fault conditions and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the corresponding fault condition as taught by Dibowski in order to quickly detect and identify system parameters of HVAC devices that might be the root cause of a fault at a second HVAC device and schedule repairs of the faults (see [0004], so that actions can be taken to fix the problem (see [0048] and [0063-0064] “Once a root cause or a number of root causes of a fault is determined, the computing device can send an alert including the root cause or the number of root causes of the fault. For example, a user such as an engineer, building manager, or other service personnel can receive the alert, for example at a mobile device of the user, which includes the root cause or the number of root causes of the fault. [0064] A user can utilize the alert including a root cause of a fault in many ways. In some embodiments, a user can create a checklist of equipment to be checked to fix a fault. In some embodiments, a user can schedule maintenance of equipment associated with the building automation system. In some embodiments, a user can prioritize various maintenance items based on a severity of the fault”). 
	As per claim 3, Boettcher-Dibowski teaches the building management system of claim 2, Dibowski further teaches wherein identifying the predetermined set of system parameters corresponding to the fault condition comprises selecting the predetermined set of system parameters from the multiple different predetermined sets of system parameters based on the fault condition (see [0040-0041] “…Fault rules 104 can define a propagation path of a fault among equipment and/or system variables associated with building automation system 102. For example, faults (e.g., faulty states) of equipment associated with building automation system 102 (e.g., broken boiler, impaired fan, stuck heating coil valve of an AHU, etc.) can manifest in faulty states of corresponding variables and can propagate along the causality relationships 108 to affect other system variables (e.g., data related to the same or other equipment and/or control strategies). In some examples, an unheated supply water temperature from a broken boiler can affect a supply air temperature of an AHU downstream of the boiler (e.g., the AHU cannot heat the supply air), causing the supply air temperature from the AHU to be low, and preventing the zone from being heated by the supply air”, thus, the rules store correlating different sets of system variables of different components to a specific fault of a plurality of faults and when the fault propagation step is executed the system variables corelated in the path are selected and their operating state is retrieved. That is how the backward fault propagation finds the root causes of the fault detected. see [0027] “…computing device 110 can execute fault propagation (e.g., backward fault propagation) to determine root causes of the abnormal behavior in the zone, as will be further described herein (e.g., in connection with FIG. 2); also, see [0052], [0054] “…for example, generating the number of root causes of the fault can include moving backward through fault rules, eliminating potential faults causing the abnormal behavior, and deducing a list of other possible faults (e.g., possible causes) of the abnormal behavior by moving backward through other additional fault rules”, [0052], [0056-0057], [0058-0059], [0061-0062]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Boettcher-Dibowski’s combination as taught above to include wherein identifying the predetermined set of system parameters corresponding to the fault condition comprises selecting the predetermined set of system parameters from the multiple different predetermined sets of system parameters based on the fault condition as taught by Dibowski in order to quickly detect and identify system parameters of HVAC devices that might be the root cause of a fault at a second HVAC device and schedule repairs of the faults (see [0004], so that actions can be taken to fix the problem (see [0048] and [0063-0064]). 
	As per claim 4, Boettcher-Dibowski teaches the building management system of claim 1, Boettcher further teaches wherein: the predetermined set of system parameters corresponding to the fault condition comprise points of the building management system that have time-varying values (see [0053] “FDD layer 216 may be configured to store or access a variety of different system data stores (or data points for live data)...”; also; see [0060] “Operating data aggregator 310 may be configured to add operating data from building subsystems 228 to a BAS database 312.  Values for the operating data may be measured by sensors, derived from measured values, and/or calculated by various components of BAS 200 or system 300 based on the actual operation of building subsystems 228.  Operating data aggregator 310 may add timestamps to each of the stored values indicating a time at which the value was measured or otherwise obtained.  The timestamps may be used to identify operating data corresponding to a particular time window for use in subsequent data processing and analysis”; any measured value of any component are time varying values, either because they are stored, or because values of sensors such as temperatures, states, operating states, etc. vary over time or during the day; also, see [0112]); and retrieving operating data for the predetermined set of system parameters comprises retrieving a current value or historical value for each of the plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition (see [0053] “FDD layer 216 may be configured to store or access a variety of different system data stores (or data points for live data)...”; also; see [0060] “Operating data aggregator 310 may be configured to add operating data from building subsystems 228 to a BAS database 312.  Values for the operating data may be measured by sensors, derived from measured values, and/or calculated by various components of BAS 200 or system 300 based on the actual operation of building subsystems 228.  Operating data aggregator 310 may add timestamps to each of the stored values indicating a time at which the value was measured or otherwise obtained.  The timestamps may be used to identify operating data corresponding to a particular time window for use in subsequent data processing and analysis”; any measured value of any component are time varying values, either because they are stored, or because values of sensors such as temperatures, states, operating states, etc. vary over time or during the day; also, see [0112]).
	Dibowski also teaches wherein: the predetermined set of system parameters corresponding to the fault condition comprise points of the building management system that have time-varying values (see [0057] “…the outside air temperature is not very low, and/or that no windows are open by reading measurements of corresponding supply air temperature sensor(s) and outside air temperature sensor(s), as well as window contacts…” thus, these are time varying measured temperatures; also, see 0077 …For example, the computing device may include a display of the fault output that may include current and/or fault related measurements of sensors (e.g., temperatures, pressures, mass flow rates, set points, etc.) associated with equipment of the building automation system that may be affected by the fault, trends of sensor measurements for a specified time period (e.g., past minute, hour, number of hours, days, months, etc.) The display of the fault output can be updated in real time”, also, when any of the components is faulty/root cause indicates that the system parameters of each component comprises time-varying values, at one time they are ok and at another time they are faulty or deviated); and retrieving operating data for the predetermined set of system parameters comprises retrieving a current value or historical value for each of the plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition (see 0077 “…For example, the computing device may include a display of the fault output that may include current and/or fault related measurements of sensors (e.g., temperatures, pressures, mass flow rates, set points, etc.) associated with equipment of the building automation system that may be affected by the fault, trends of sensor measurements for a specified time period (e.g., past minute, hour, number of hours, days, months, etc.) The display of the fault output can be updated in real time”).
	As per claim 5, Boettcher-Dibowski teaches the building management system of claim 1, Dibowski further teaches the operations further comprising: using stored causal relationships between the second HVAC device and the plurality of HVAC devices to identify the plurality of HVAC devices capable of causing the fault condition at the second HVAC device (see [0040-0041] “…Fault rules 104 can define a propagation path of a fault among equipment and/or system variables associated with building automation system 102. For example, faults (e.g., faulty states) of equipment associated with building automation system 102 (e.g., broken boiler, impaired fan, stuck heating coil valve of an AHU, etc.) can manifest in faulty states of corresponding variables and can propagate along the causality relationships 108 to affect other system variables (e.g., data related to the same or other equipment and/or control strategies). In some examples, an unheated supply water temperature from a broken boiler can affect a supply air temperature of an AHU downstream of the boiler (e.g., the AHU cannot heat the supply air), causing the supply air temperature from the AHU to be low, and preventing the zone from being heated by the supply air”, thus, the rules are stored causal relationships correlating different sets of system variables of different components to a specific fault of a plurality of faults. That is how the backward fault propagation finds the root causes of the fault detected ), and generating the predetermined set of system parameters corresponding to the fault condition based on the stored causal relationships (see [0040-0041] and 0052], [0056-0057], [0058-0059], [0061-0062]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Boettcher-Dibowski’s combination as taught above to include using stored causal relationships between the second HVAC device and the plurality of HVAC devices to identify the plurality of HVAC devices capable of causing the fault condition at the second HVAC device and generating the predetermined set of system parameters corresponding to the fault condition based on the stored causal relationships as taught by Dibowski in order to quickly detect and identify system parameters of HVAC devices that might be the root cause of a fault at a second HVAC device and schedule repairs of the faults (see [0004], so that actions can be taken to fix the problem (see [0048] and [0063-0064]). 
	As per claim 6, Boettcher-Dibowski teaches the building management system of claim 1, Boettcher further teaches wherein the plurality of system parameters of the plurality of HVAC devices indicate current operating states of the plurality of HVAC devices (see [0053] “FDD layer 216 may be configured to store or access a variety of different system data stores (or data points for live data)...”; also; ).
	Dibowski also further teaches wherein the plurality of system parameters of the plurality of HVAC devices indicate current operating states of the plurality of HVAC devices (see 0077 “…For example, the computing device may include a display of the fault output that may include current and/or fault related measurements of sensors (e.g., temperatures, pressures, mass flow rates, set points, etc.) associated with equipment of the building automation system that may be affected by the fault…”).
	As per claim 7, Boettcher-Dibowski teaches the building management system of claim 1, Dibowski further teaches wherein the plurality of system parameters of the plurality of HVAC devices indicate whether the plurality of HVAC devices are exhibiting faulty operation (see [0027] “…computing device 110 can execute fault propagation (e.g., backward fault propagation) to determine root causes of the abnormal behavior in the zone, as will be further described herein (e.g., in connection with FIG. 2); also, see [0031] “…Fault propagation can be used to quickly determine possible root causes of abnormal behavior in building automation system 102, and/or to identify effects of a fault on the rest of the building automation system 102, as will be further described herein”; also, see [0046] “Fault output 112 can include a root cause of the fault. For example, in response to an observation of abnormal behavior by a user or by building automation system 102 (e.g., a zone that is colder than the set point temperature of the zone minus a threshold), computing device 110 can propagate the fault (e.g., the observation of abnormal behavior) to determine a root cause of the abnormal behavior (e.g., a boiler is malfunctioning and is not providing heat to an AHU that supplies air to the zone). The root cause of the fault can include an event and/or a piece of equipment that caused the abnormal behavior”); also, see [0052-0054] “…for example, generating the number of root causes of the fault can include moving backward through fault rules, eliminating potential faults causing the abnormal behavior, and deducing a list of other possible faults (e.g., possible causes) of the abnormal behavior by moving backward through other additional fault rules”, [0056-0059], [0061-0063] and [0077] “For example, the computing device may include a display of the fault output that may include current and/or fault related measurements of sensors (e.g., temperatures, pressures, mass flow rates, set points, etc.) associated with equipment of the building automation system that may be affected by the fault…”).
	As to claim 10, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
 	As to claim 11, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 12, this claim is the method claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 13, this claim is the method claim corresponding to the system claim 4 and is rejected for the same reasons mutatis mutandis.
 	As to claim 14, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
 	As to claim 16, this claim is the method claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.
 	As to claim 19, this claim is the non-transitory computer readable media claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 20, this claim is the non-transitory computer readable media claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al (US 20160180220 cited in IDS) in view of Dibowski et al (US 20170286204 cited in IDS) as applied to claim 1, and further in view of Mairs et al (US 20070067062 cited in IDS).
	As per claim 8, Boettcher-Dibowski teaches the building management system of claim 1, Boettcher-Dibowski does not explicitly teach the operations further comprising: receiving, via the user interface, user input requesting a change in value of a system parameter of the plurality of system parameters of the plurality of HVAC devices; and providing a command to an HVAC device of the plurality of HVAC devices to modify the value of the system parameter.
	However, Mairs teaches a Building management system comprising a display device and user interface, and performing operations comprising: receiving, via the user interface, user input requesting a change in value of a system parameter of the plurality of system parameters of the plurality of HVAC devices (see [0074] “In the particular case of index 230, content and navigation tools are integrated, as buildings within index 230 are displayed as hyperlinks that direct a user to a building summary page for the selected building”, and see 0075], and [0082] hyperlink; also, see [0072] “Through these portions, pages, tabs, and user interface 160 in general, a user can navigate within interface 160 and can add, edit, categorize, customize, and control BAS 10 by executing commands, often initiated by command buttons or links within pages”; also, see [0105] “As previously mentioned, a variety of user customization and control features are provided by user interface 160. Through links on pages displaying space and equipment information, the user can change setpoints, control data logging, and create custom pages”; also, see [0094] “…A user can alter a desired heating or cooling temperature setpoint easily and conveniently within user interface 160 by entering the desired value in a corresponding new value field 364 and instructing BAS 10 to apply the new values by selecting button 368. BAS 10 can incorporate the update immediately without system interruption or recompilation”) and providing a command to an HVAC device of the plurality of HVAC devices to modify the value of the system parameter (see [0074] “In the particular case of index 230, content and navigation tools are integrated, as buildings within index 230 are displayed as hyperlinks that direct a user to a building summary page for the selected building”, and see 0075], and [0082] hyperlink; also, see [0072] “Through these portions, pages, tabs, and user interface 160 in general, a user can navigate within interface 160 and can add, edit, categorize, customize, and control BAS 10 by executing commands, often initiated by command buttons or links within pages”; also, see [0094] and [0105]; also, see Fig. 9B the values of a plurality of system parameters are modified).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Boettcher-Dibowski’s combination as taught above to include a display device and user interface, and performing operations comprising: receiving, via the user interface, user input requesting a change in value of a system parameter of the plurality of system parameters of the plurality of HVAC devices as taught by Mairs in order to allow a user or operator to easily view and modify the system parameters or faults using the templates (see Figs. 7A-9B and see 0077 “A user can then easily locate and select a building from the directory by clicking a link to that building”; also, see [0079] “an alarms tab 256; a spaces tab 258; an equipment tab 260; a subsystems tab 262; a schedules tab 264; a data logs tab 266; and an advanced tab 268.  These tabs and the information to which each  links within user interface 160 will be described in more detail below, but generally are presented on a plurality of pages within user interface 160 that include similar content in order to provide a consistent, easily navigable format”; also, see [0094] “user can alter a desired heating or cooling temperature setpoint easily and conveniently within user interface 160 by entering the desired value in a corresponding new value field 364 and instructing BAS 10 to apply the new values by selecting button 368.).
	As to claim 17, this claim is the method claim corresponding to the system claim 8 and is rejected for the same reasons mutatis mutandis.
Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al (US 20160180220 cited in IDS) in view of Dibowski et al (US 20170286204 cited in IDS) as applied to claim 1, and further in view of Noboa et al (US 20120259583 cited in IDS).
	As per claim 9, Boettcher-Dibowski teaches the building management system of claim 1, while Dibowski teaches displaying the historical values of the system parameter via the user interface, Boettcher-Dibowski does not explicitly teach the operations further comprising: receiving, via the user interface, user input requesting historical values of a system parameter of the plurality of system parameters of the plurality of HVAC devices; and displaying the historical values of the system parameter via the user interface responsive to the user input.
 	However, Noboa teaches a building management system comprising a user interface comprising operations further comprising: receiving, via the user interface, user input requesting historical values of a system parameter of the plurality of system parameters of the plurality of HVAC devices and displaying the historical values of the system parameter via the user interface responsive to the user input (see [0062] “The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping.  A "time series" pane of the GUI may allow users to diagnose a fault remotely by analyzing and comparing interval time-series data, trends, and patterns for various input/output points tracked/logged by the FDD layer 114”; also, see [0102] and [0109]; also, see [0187] “Controller 904 can store a trend of performance values 906, setpoints and current status in local trend storage 908”; also, see Fig. 19; also, see [0204]). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Boettcher-Dibowski’s combination as taught above to include operations further comprising: receiving, via the user interface, user input requesting historical values of a system parameter of the plurality of system parameters of the plurality of HVAC devices and displaying the historical values of the system parameter via the user interface responsive to the user input as taught by Noboa in order to provide the historical data to a user for purposes of monitoring and analysis (see [0062] “for example, monitoring and reporting applications 120 may include a web-based monitoring application that includes several graphical user interface (GUI) elements (e.g., widgets, dashboard controls, windows, etc.) for displaying key performance indicators (KPI) or other information to users of a GUI using FDD layer 114 information or analyses.  The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping.  A "time series" pane of the GUI may allow users to diagnose a fault remotely by analyzing and comparing interval time-series data, trends, and patterns for various input/output points tracked/logged by the FDD layer 114”).
	As to claim 18, this claim is the method claim corresponding to the system claim 9 and is rejected for the same reasons mutatis mutandis.
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Ashley et al (US 9355477) teaches a system wherein a user input allows the display of historical data for system parameters. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117